SULLIVAN, J.
Epitomized Opinion
It is sought to reverse a judgment of the Municipal Court on two grounds, first, that it erred in admitting testimony of an expert not sufficiently qualified; and second, that the judgment is against the weight of the evidence. Held by Court of Appeals in affirming M. C.:
1. 'The expert witness in question was sufficiently qualified to make his evidence competent.
2. The Court of Appeals will reverse a judgment because the verdict is against the weight of the evidence unless it is so clearly unsupported by the weight of the evidence as to indicate bias, mistake wilful disregard of duty by the jury.